Name: Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: information and information processing;  plant product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|31996R2190Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables Official Journal L 292 , 15/11/1996 P. 0012 - 0022COMMISSION REGULATION (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Commission Regulation (EC) No 1363/95 (2), and in particular Article 26 (11) thereof,Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), as amended by Regulation (EC) No 1193/96 (4), and in particular Article 4 thereof,Whereas various aspects of Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (5), as last amended by Regulation (EC) No 2702/95 (6), should be amended in order to improve the system of export refunds on fruit and vegetables, and to ensure its transparency; whereas, in the interests of clarity and rationalization, it is appropriate to use the new amendments as an opportunity to recast the text and repeal the aforesaid Regulation (EC) No 1488/95;Whereas Article 26 (6) of Regulation (EEC) No 1035/72 requires the presentation of an export licence for the grant of any refund;Whereas Commission Regulation (EEC) No 3719/88 (7), as last amended by Regulation (EC) No 2137/95 (8), sets out detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products;Whereas Commission Regulation (EEC) No 3846/87 (9), as last amended by Regulation (EC) No 2123/96 (10), establishes an agricultural product nomenclature for export refunds;Whereas Commission Regulation (EEC) No 3665/87 (11), as last amended by Regulation (EC) No 1384/95 (12), lays down common detailed rules for the application of the system of export refunds on agricultural products; whereas these detailed rules must be supplemented by specific rules relating to fruit and vegetables;Whereas, pursuant to Article 26 (1) of Regulation (EEC) No 1035/72, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty;Whereas the Commission is required to fix the refund rates and the maximum quantities eligible for refunds; whereas those amounts and quantities must be fixed per period of allocation of export licences; whereas they may be revised in the light of economic circumstances;Whereas, to ensure that quantities for export are administered in a proper manner, time should be allowed for consideration before licences are issued;Whereas the Member States should designate the authorities responsible for issuing licences;Whereas, in the interests of a proper implementation of the scheme, provision should be made for a variety of systems for the grant of refunds;Whereas the issue of licences with advance fixing of the refund should be subject also to the lodging of a security;Whereas, to ensure the smooth operation of the system and to exclude speculators, licences should be non-transferable;Whereas Article 26 (4) of Regulation (EEC) No 1035/72 provides, inter alia, for refunds to be fixed in accordance with the economic aspect of proposed exports; whereas, to that end, provision should be made for new arrangements for the issue of licences with advance fixing of the refund; whereas, before such licences are issued, the Commission should gather information by asking exporters to indicate the minimum rate they require in order to be able to export; whereas the Commission can use this information to make an informed decision on economically viable refund rates;Whereas, since Article 26 (7) of Regulation (EEC) No 1035/72 stipulates that the rate of refund is that applicable on the date of application for the licence where the refund is fixed in advance, provision should be made for a procedure whereby licence applications must be submitted during a period fixed in advance for that purpose on the basis of an indicative refund rate, after which the Commission will fix, on the basis of the information transmitted by the Member States, an actual date for licence applications and a definitive refund rate applicable on that day;Whereas the Commission must be entitled to reject all applications for special licences with advance fixing of the refund where necessary;Whereas the meaning of the date of issue of licences should be defined by reference to Regulation (EEC) No 3719/88;Whereas, in order to maintain the flexibility which is characteristic of exports of fruit and vegetables, being perishable products, provision should be made for certain transactions to be eligible for a refund without advance fixing provided that a licence application is submitted a posteriori;Whereas, in order not to discriminate between Community exporters when licences are being issued without advance fixing of the refund, account should be taken of the date on which the export declaration is accepted rather than the date of application for the licence;Whereas, in order to prevent significant overruns of indicative quantities in the case of licences without advance fixing of the refund, the Commission should be able to reject licence applications relating to a date subsequent to a given export date;Whereas the destination or group of destinations should be made compulsory;Whereas the Member States should regularly forward certain information on licence applications to the Commission;Whereas steps should be taken to ensure that exported products on which refunds are granted meet the relevant common quality standards and any national rules on the quality of fruit and vegetables exported to third countries;Whereas, in the case of supplies for ships and aircraft treated as exports from the Community and thus qualifying for export refunds, systematic checking of each consignment would impose an administrative burden disproportionate to the small quantities of fruit and vegetables normally involved; whereas the checking of such deliveries should be dispensed with therefore in certain conditions;Whereas, in line with Article 4 (3) of Commission Regulation (EEC) No 2251/92 of 29 July 1992 on quality inspection of fresh fruit and vegetables (13), as last amended by Regulation (EEC) No 3184/94 (14), the above derogation will be acceptable only for quantities of 500 kilograms of a product or less;Whereas an exported quantity conferring entitlement to a refund may not, subject to the tolerance limits, exceed the quantity applied for in the licence application;Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Arrangements for the grant of refunds 1. The export refunds referred to in Article 26 of Regulation (EEC) No 1035/72 shall be granted on the basis of export licences which may be issued under three systems:- the standard system with advance fixing of the refund, hereinafter called 'system A1`,- the special system with advance fixing of the refund, hereinafter called 'system A2`,- the system without advance fixing of the refund, hereinafter called 'system B`.2. The rates of refund for systems A1 and A2 shall be set by the Commission in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, as shall the quantities for which licences may be issued and the terms of validity of those licences. However, the rates and quantities set in the case of system A2 shall have a purely indicative value.The rates and quantities shall be set for each licence application period.3. In the case of system B, the Commission, acting in accordance with the procedure under Article 33 of Regulation (EEC) No 1035/72, shall set the indicative quantities and refund rates.The rates and quantities shall be set for each export period.4. The quantities referred to in paragraphs 2 and 3 and the terms of validity of the licences referred to in paragraph 2 may, in exceptional circumstances, be adjusted by the Commission in the light of Community production and the prospects for exports.Article 2 Special provisions for system A1 1. Exporters shall apply to the competent authorities in the Member States for a licence under system A1 in order to obtain a refund at the rate applicable on the date of the licence application.Licence applications shall be accompanied by the lodging of a security equal to half the amount of the refund in force on the date of the application for the products exported.2. Member States shall send the Commission, in accordance with the model set out in Annex I, not later than 12 o'clock midday (Brussels time) on Monday and Thursday of each week, information concerning, for each application date and for each product category, the quantities for which application for a licence has been made during the preceding days, other than those covered by applications rejected pursuant to Article 4 (3), or, as appropriate, the absence of applications.3. The Commission shall check, for each application submission date in turn, whether the total quantities applied for in each product category exceed the quantity referred to in Article 1 (2):- less the quantities for which A1 licences have been issued during the current issuing period, not including licences issued for food aid as provided for in Article 10 (4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations,- plus any quantities covered by applications withdrawn under paragraph 5 of this Article,- plus any quantities for which licences have been issued but not used,- plus any quantities not used within the tolerance provided for in Article 8 (5) of Regulation (EEC) No 3719/88.If they do the Commission shall determine for what percentage of the quantities licences may be issued or shall reject the applications.4. Export licences shall be issued on the fifth working day following the day on which the application is submitted, provided that neither of the measures referred to in the second subparagraph of paragraph 3 has been taken in the meantime.5. In the event of a percentage being set pursuant to the second subparagraph of paragraph 3, applications may be withdrawn within 10 working days of the date of publication of that percentage. Withdrawal shall give rise to the release of the security. The security shall be released also where applications are rejected.Article 3 Special provisions for system A2 1. Exporters shall apply for a licence under system A2 to the competent authorities in the Member States during the application periods referred to in Article 1 (2) with a view to obtaining a definitive refund rate and a specific quantity of products, valid on the actual date of application.For the purposes of this Regulation, 'actual date of application` means the date on which the applications referred to in the first subparagraph are deemed to have been submitted.Licence applications shall be accompanied by the lodging of a security equal to half the amount of the indicative refund rate in force during the application period.2. Licence applications shall carry in box 20 at least one of the following entries, in which the minimum rate of refund sought by the applicant in order to be able to export shall be expressed by a whole number of ecus per net tonne:- Solicitud condicionada a la fijaciÃ ³n, por parte de la ComisiÃ ³n, de un tipo de restituciÃ ³n superior o igual a . . . (tipo mÃ ­nimo solicitado por el solicitante del certificado) ecus/tonelada neta, en la fecha efectiva de la solicitud- AnsÃ ¸gning under den forudsÃ ¦tning, at Kommissionen fastsÃ ¦tter en restitutionssats pÃ ¥ mindst . . . (den minimumssats, licensansÃ ¸geren ansÃ ¸ger om) ECU/t netto pÃ ¥ den faktiske ansÃ ¸gningsdato- Antrag vorbehaltlich eines von der Kommission am tatsÃ ¤chlichen Tag der Antragstellung festgesetzten Erstattungssatzes von mindestens . . . ECU/Tonne Eigengewicht (vom Antragsteller beantragter Satz)- Ã Ã Ã ´Ã §Ã ³Ã § Ã ¬Ã ¥ Ã ´Ã §Ã ­ Ã ¥Ã °Ã ©Ã ¶Ã ½Ã «Ã ¡Ã ®Ã § Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½ Ã ¡Ã °Ã ¼ Ã ´Ã §Ã ­ Ã Ã °Ã ©Ã ´Ã ±Ã ¯Ã °Ã  Ã ½Ã ¸Ã ¯Ã µÃ ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã Ã ² Ã ¡Ã ­Ã ¾Ã ´Ã ¥Ã ±Ã ¯Ã µ Ã  Ã Ã ³Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ² . . . (Ã ¥Ã «Ã Ã ·Ã ©Ã ³Ã ´Ã ¯ Ã ½Ã ¸Ã ¯Ã ² Ã °Ã ¯Ã µ Ã ¦Ã §Ã ´Ã  Ã ¯ Ã µÃ °Ã ¯Ã ¢Ã Ã «Ã «Ã ¹Ã ­ Ã ¡Ã Ã ´Ã §Ã ³Ã § Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½) ECU/Ã ´Ã ¼Ã ­Ã ¯ Ã ªÃ ¡Ã ¨Ã ¡Ã ±Ã ¯Ã ½ Ã ¢Ã Ã ±Ã ¯Ã µÃ ² Ã ªÃ ¡Ã ´Ã  Ã ´Ã §Ã ­ Ã °Ã ±Ã ¡Ã £Ã ¬Ã ¡Ã ´Ã ©Ã ªÃ  Ã §Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã ´Ã §Ã ² Ã ¡Ã Ã ´Ã §Ã ³Ã §Ã ²- Application subject to the fixing by the Commission of a refund rate of not less than ECU . . ./tonne net (minimum rate sought by the applicant) on the actual date of application- Demande sous rÃ ©serve de la fixation par la Commission d'un taux de restitution supÃ ©rieur ou Ã ©gal Ã . . . (taux minimal demandÃ © par le demandeur de certificat) Ã ©cus/tonne net Ã la date effective de la demande- Domanda condizionata alla fissazione, da parte della Commissione, di un tasso di restituzione superiore o pari a . . . (tasso minimo chiesto dal richiedente del titolo) ECU/t netta alla data effettiva della domanda- Aanvraag onder voorbehoud dat de Commissie op de daadwerkelijke aanvraagdatum een restitutie vaststelt die niet lager is dan . . . (door de certificaataanvrager gevraagde minimumrestitutievoet)- Pedido sob reserva da fixaÃ §Ã £o pela ComissÃ £o de uma taxa de restituiÃ §Ã £o superior ou igual a . . . (taxa mÃ ­nima pedida pelo requerente de certificado) ecus/tonelada lÃ ­quida na data efectiva de pedido- Hakemus, jonka edellytyksenÃ ¤ on, ettÃ ¤ komissio vahvistaa tuen mÃ ¤Ã ¤rÃ ¤n, joka on vÃ ¤hintÃ ¤Ã ¤n . . . (todistuksen hakijan pyytÃ ¤mÃ ¤ vÃ ¤himmÃ ¤ismÃ ¤Ã ¤rÃ ¤) ecua tonnilta nettopainoa hakemuksen tosiasiallisena pÃ ¤ivÃ ¤mÃ ¤Ã ¤rÃ ¤nÃ ¤- AnsÃ ¶kan med fÃ ¶rbehÃ ¥ll fÃ ¶r att kommissionen faststÃ ¤ller ett bidragsbelopp pÃ ¥ minst . . . (minimibidragssats som den licenssÃ ¶kande begÃ ¤rt) ecu/ton nettovikt vid det faktiska datumet fÃ ¶r ansÃ ¶kan.Licence applicants may not apply for a minimum rate higher than double the indicative rate.3. Member States shall notify to the Commission, in accordance with the model set out in Annex II, not later than 12 o'clock midday (Brussels time) on the third working day following the licence application period, information concerning, for each product category, the quantities in respect of which application for a licence has been made, excluding those covered by applications rejected pursuant to Article 4 (3), or, as appropriate, the absence of applications. These quantities shall be broken down by:- destination or groups of destinations,- minimum rate sought by the applicant in ascending order.4. At the end of each licence application period, the Commission shall fix:- the actual date of application as referred to in paragraph 1 of this Article,- the definitive refund rates applicable on that date,- the percentages for the issue of licences deemed to have been applied for on the actual date of application,or shall reject the applications where necessary.5. Applications as referred to in paragraph 2 that are subject to a rate higher than the corresponding definitive rate fixed by the Commission shall be considered void.6. Export licences shall be issued by the Member States on the third working day after the actual date of application.7. The security shall be released in the case of applications that are regarded as void pursuant to paragraph 5 or those rejected in accordance with paragraph 4.Article 4 Provisions common to systems A1 and A2 1. For the A1 and A2 licences referred to in Article 1 (1) (a) and (b), destinations or groups of destinations shall be compulsory within the meaning of Article 20 (3) of Regulation (EEC) No 3665/87. They shall be entered in box 7 of the licence application or licence.2. Box 22 of licence applications and licences shall contain at least one of the following entries:- RestituciÃ ³n vÃ ¡lida para . . . (cantidad para la que se haya expedido el certificado) como mÃ ¡ximo- Restitutionen omfatter hÃ ¸jst . . . (den mÃ ¦ngde, licensen er udstedt for)- Erstattung gÃ ¼ltig fÃ ¼r hÃ ¶chstens . . . (Menge, fÃ ¼r die die Lizenz erteilt wurde)- Ã Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã  Ã °Ã ¯Ã µ Ã ©Ã ³Ã ·Ã ½Ã ¥Ã © Ã £Ã ©Ã ¡ (Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¯Ã °Ã ¯Ã Ã ¡ Ã ¥Ã ªÃ ¤Ã Ã ¤Ã ¥Ã ´Ã ¡Ã © Ã ´Ã ¯ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼) Ã ªÃ ¡Ã ´' Ã ¡Ã ­Ã ¾Ã ´Ã ¡Ã ´Ã ¯ Ã ¼Ã ±Ã ©Ã ¯- Refund valid for not more than . . . (quantity for which licence issued)- Restitution valable pour . . . (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©) au maximum- Restituzione valida al massimo per . . . (quantitativo per il quale Ã ¨ rilasciato il titolo)- Restitutie voor ten hoogste . . . (hoeveelheid waarvoor het certificaat is afgegeven)- RestituiÃ §Ã £o vÃ ¡lida para . . . (quantidade em relaÃ §Ã £o Ã qual tenha sido emitido o certificado), no mÃ ¡ximo- Tuki on voimassa enintÃ ¤Ã ¤n (mÃ ¤Ã ¤rÃ ¤, jolle todistus on myÃ ¶nnetty)- Bidrag som gÃ ¤ller fÃ ¶r hÃ ¶gst . . . (kvantitet fÃ ¶r vilken licensen skall utfÃ ¤rdas).3. For each period in which applications are submitted and for each type of licence, the total quantity of a product for which licence applications are submitted by an exporter for a destination or group of destinations may not exceed half that set for that product and destination or group of destinations during the application period concerned.Where that quantity is increased during an application period, the quantity in respect of which further applications are submitted may not be greater than half the increase.Member States shall automatically reject all applications not complying with the first and second subparagraphs.4. The Member States shall send the Commission, in accordance with the model set out in Annex III, not later than 12 o'clock midday (Brussels time) on Thursday of each week, information concerning, for each product category:- any quantities for which licence applications have been withdrawn,- any quantities for which licences have been issued but not used and any quantities not used within the tolerance provided for in Article 8 (5) of Regulation (EEC) No 3719/88,- as appropriate, the absence of such quantities,- the refund rate applied to the quantities referred to in the first and second indents.The information notified shall concern the last week but two.5. Licences shall be valid from their date of issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88.However, in the case of export licences for apples intended for Hong Kong, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico and Costa Rica, the period of validity shall commence:- on 15 July of the current year for licences issued between the date corresponding to 15 July less the period of validity and 14 July,- on the day of issue for licences issued from 15 July to the end of February of the following year.The period of validity shall end at the end of February for licences issued between the date corresponding to 1 March less the period of validity and the end of February.These dates shall be indicated as follows in box 22 of the licence:- Certificado vÃ ¡lido del (fecha de comienzo del perÃ ­odo de validez) al (fecha final del perÃ ­odo de validez)- Licensen er gyldig fra (gyldighedsperiodens begyndelse) til (gyldighedsperiodens ophÃ ¸r)- Lizenz gÃ ¼ltig vom (Beginn der GÃ ¼ltigkeitsdauer) bis zum (Ende der GÃ ¼ltigkeitsdauer)- Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã °Ã ¯Ã µ Ã ©Ã ³Ã ·Ã ½Ã ¥Ã © Ã ¡Ã °Ã ¼ (Ã §Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã Ã ­Ã ¡Ã ±Ã ®Ã §Ã ² Ã ©Ã ³Ã ·Ã ½Ã ¯Ã ²) Ã Ã ¹Ã ² (Ã §Ã ¬Ã ¥Ã ±Ã ¯Ã ¬Ã §Ã ­Ã Ã ¡ Ã «Ã Ã ®Ã §Ã ² Ã ©Ã ³Ã ·Ã ½Ã ¯Ã ²)- Licence valid from (date of commencement of validity) to (date of end of validity)- Certificat valable du (date de dÃ ©but de validitÃ ©) au (date de fin de validitÃ ©)- Titolo valido dal [data di decorrenza della validitÃ ] al [data di scadenza della validitÃ ]- Certificaat geldig van (datum van de eerste dag van de geldigheidsduur) tot en met (datum van de laatste dag van de geldigheidsduur)- Certificado vÃ ¡lido de (data de inÃ ­cio da validade) a (data de termo da validade)- Todistus voimassa (voimassaolon alkamispÃ ¤ivÃ ¤) (voimassaolon pÃ ¤Ã ¤ttymispÃ ¤ivÃ ¤)- Licens giltig frÃ ¥n (datum fÃ ¶r giltighetstidens bÃ ¶rjan) till (datum dÃ ¥ giltighetstiden slutar).The licences referred to in the second subparagraph shall not be issued during the period 1 March to the date corresponding to 15 July less the period of validity. The destination given on licences which are valid during part of the period from 1 March to 14 July for the export of apples to other destinations may not be changed to one of the destinations listed in the second subparagraph.6. Quantities exported within the tolerance provided for in Article 8 (4) of Regulation (EEC) No 3719/88 shall not be eligible for payment of a refund.Article 5 Special provisions for system B 1. Notwithstanding the first paragraph of Article 2a of Regulation (EEC) No 3665/87, exporters may apply for a licence under system B as referred to in Article 1 (3) from the competent authorities of the Member States at the latest on the fifth working day following the date of acceptance of the export declaration for the products with a view to obtaining a refund at the valid rate for the export period in question.Licence applications shall be deemed to have been submitted on the date of acceptance of the export declaration for the products. However, if that day is a public holiday applications shall be deemed to have been submitted on the first working day following.Nonetheless, in the case of export licences for apples intended for Hong Kong, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico and Costa Rica, such applications shall be admissible during the period from 15 July to the end of the following February only.2. Licence applications must be accompanied by a copy of the export declaration for the products. The declaration must contain at least one of the following entries:- ExportaciÃ ³n para la que se presentarÃ ¡ una solicitud a posteriori de certificado de exportaciÃ ³n sin fijaciÃ ³n anticipada de la restituciÃ ³n (sistema B)- UdfÃ ¸rsel, for hvilken der efterfÃ ¸lgende ansÃ ¸ges om eksportlicens uden forudfastsÃ ¦ttelse af restitutionen (system B)- Ausfuhr, fÃ ¼r die nachtrÃ ¤glich eine Ausfuhrlizenz ohne Vorausfestsetzung der Erstattung beantragt wird (System B)- Ã Ã ®Ã ¡Ã £Ã ¹Ã £Ã  Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¯Ã °Ã ¯Ã Ã ¡ Ã ¨Ã ¡ Ã µÃ °Ã ¯Ã ¢Ã «Ã §Ã ¨Ã ¥Ã  Ã ¡Ã Ã ´Ã §Ã ³Ã § Ã ¥Ã ª Ã ´Ã ¹Ã ­ Ã µÃ ³Ã ´Ã Ã ±Ã ¹Ã ­ Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã Ã ªÃ ¤Ã ¯Ã ³Ã § Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã ·Ã ¹Ã ±Ã Ã ² Ã °Ã ±Ã ¯Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¼ Ã ´Ã §Ã ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã Ã ² (Ã ³Ã ½Ã ³Ã ´Ã §Ã ¬Ã ¡ Ã )- Export to be the subject of an a posteriori application for an export licence without advance fixing of the refund (system B)- Exportation qui fera l'objet d'une demande a posteriori de certificat d'exportation sans fixation Ã l'avance de la restitution (systÃ ¨me B)- esportazione che sarÃ oggetto di una domanda a posteriori di titolo di esportazione senza fissazione anticipata della restituzione (sistema B)- Uitvoer waarvoor achteraf een uitvoercertificaat zonder vaststelling vooraf van de restitutie (B-stelsel) zal worden aangevraagd- ExportaÃ §Ã £o que serÃ ¡ objecto de um pedido a posteriori de certificado de exportaÃ §Ã £o sem prefixaÃ §Ã £o da restituiÃ §Ã £o (sistema B)- Vienti, josta jÃ ¤tetÃ ¤Ã ¤n jÃ ¤lkikÃ ¤teen todistushakemus, johon ei sisÃ ¤lly tuen ennakkovahvistutsta (B-menettely)- Export som krÃ ¤ver en ansÃ ¶kan i efterhand om exportlicens utan fÃ ¶rutfaststÃ ¤llelse av bidraget (system B).3. Licence applications and licences shall carry in box 22 at least one of the following entries:- Solicitud de certificado de exportaciÃ ³n sin fijaciÃ ³n anticipada de la restituciÃ ³n con arreglo al artÃ ­culo 5 del Reglamento (CE) n ° 2190/96- AnsÃ ¸gning om eksportlicens uden forudfastsÃ ¦ttelse af restitutionen, jf. artikel 5 i forordning (EF) nr. 2190/96- Antrag auf Erteilung einer Ausfuhrlizenz ohne Vorausfestsetzung der Erstattung gemÃ ¤Ã  Artikel 5 der Verordnung (EG) Nr. 2190/96- Ã Ã Ã ´Ã §Ã ³Ã § Ã £Ã ©Ã ¡ Ã Ã ªÃ ¤Ã ¯Ã ³Ã § Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¯Ã ½ Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã ·Ã ¹Ã ±Ã Ã ² Ã °Ã ±Ã ¯Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¼ Ã ´Ã §Ã ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã Ã ² Ã ³Ã ½Ã ¬Ã ¶Ã ¹Ã ­Ã ¡ Ã ¬Ã ¥ Ã ´Ã ¯ Ã Ã ±Ã ¨Ã ±Ã ¯ 5 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 2190/96- Application for export licence without advance fixing of the refund in accordance with Article 5 of Regulation (EC) No 2190/96- Demande de certificat d'exportation sans fixation Ã l'avance de la restitution conformÃ ©ment Ã l'article 5 du rÃ ¨glement (CE) n ° 2190/96- Domanda di titolo di esportazione senza fissazione anticipata della restituzione, ai sensi dell'articolo 5 del regolamento (CE) n. 2190/96- Aanvraag om een uitvoercertificaat zonder vaststelling vooraf van de restitutie overeenkomstig artikel 5 van Verordening (EG) nr. 2190/96- Pedido de certificado de exportaÃ §Ã £o sem prefixaÃ §Ã £o da restituiÃ §Ã £o, nos termos do artigo 5 º do Regulamento (CE) n º 2190/96- Asetuksen (EY) N:o 2190/96 5 artiklan mukainen vientitodistushakemus ilman tuen ennakkovahvistusta- AnsÃ ¶kan om exportlicens utan fÃ ¶rutfaststÃ ¤llelse av bidraget enligt artikel 5 i fÃ ¶rordning (EG) nr 2190/96.4. The Member States shall send the Commission, in accordance with the model set out in Annex IV, not later than 12 o'clock midday (Brussels time) on Thursday of each week, information giving, for each application date within the meaning of paragraph 1 and for each product category:- the quantities for which licence applications have been submitted, or stating, if appropriate, the absence of applications,- any quantities for which licence applications have been withdrawn,- any quantities unused.The information shall cover the quantities for which licence applications are deemed to have been submitted during the last week but two.5. If the quantities applied for exceed or threaten to exceed the indicative quantity set for the current export period, the Commission may set a date from which licence applications will be rejected if the relevant product declaration was accepted after that date during the current export period.6. After each export period, the Commission shall check, on the basis of the information available to it, for each product, whether the quantities applied for not including those for food aid as provided for in Article 10 (4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations exceed the indicative quantities set, and shall fix the final dates of refund.If they do, the Commission may reduce the rate of refund for those transactions.Furthermore, in order to comply with the annual limits arising under agreements concluded in accordance with Article 228 of the Treaty, the Commission may determine for what percentage of the quantities applied for licences may be issued.7. Export licences shall be issued on the fourteenth working day after the end of the export period, for that period. Box 22 of the licences shall contain at least one of the following entries, along with the refund rate, fixed in accordance with the first subparagraph of paragraph 6, and the quantity, reduced if necessary by the percentage referred to in the third subparagraph of paragraph 6:- Certificado de exportaciÃ ³n sin fijaciÃ ³n anticipada de la restituciÃ ³n por una cantidad de . . . kilogramos de los productos que se indican en la casilla 16, a un tipo de . . . ecus/tonelada- Eksportlicens uden forudfastsÃ ¦ttelse af restitutionen for en mÃ ¦ngde pÃ ¥ . . . kg produkter, anfÃ ¸rt i rubrik 16, til en sats pÃ ¥ . . . ECU/ton- Ausfuhrlizenz ohne Vorausfestsetzung der Erstattung fÃ ¼r eine Menge von . . . kg der in Feld 16 genannten Erzeugnisse zum Satz von . . . ECU/Tonne- Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªÃ ¼ Ã ¥Ã ®Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã ·Ã ¹Ã ±Ã Ã ² Ã °Ã ±Ã ¯Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¼ Ã ´Ã §Ã ² Ã ¥Ã °Ã ©Ã ³Ã ´Ã ±Ã ¯Ã ¶Ã Ã ² Ã £Ã ©Ã ¡ Ã °Ã ¯Ã ³Ã ¼Ã ´Ã §Ã ´Ã ¡ . . . Ã ·Ã ©Ã «Ã ©Ã ¯Ã £Ã ±Ã Ã ¬Ã ¬Ã ¹Ã ­ Ã ´Ã ¹Ã ­ Ã °Ã ±Ã ¯Ã ºÃ ¼Ã ­Ã ´Ã ¹Ã ­ Ã °Ã ¯Ã µ Ã ¡Ã ­Ã ¡Ã £Ã ±Ã Ã ¶Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã § Ã ¨Ã Ã ³Ã § 16 Ã ½Ã ¸Ã ¯Ã µÃ ² . . . Ecu/Ã ´Ã ¼Ã ­Ã ¯- Export licence without advance fixing of the refund for . . . kilograms of products as listed in box 16, at a rate of ECU . . ./tonne- Certificat d'exportation sans fixation Ã l'avance de la restitution pour une quantitÃ © de . . . kilogrammes de produits figurant Ã la case 16, au taux de . . . Ã ©cus/tonne- Titolo di esportazione senza fissazione anticipata della restituzione per un quantitativo di . . . kg dei prodotti indicati nella casella 16, al tasso di . . . ECU/t- Uitvoercertificaat zonder vaststelling vooraf van de restitutie voor . . . kg van de in vak 16 genoemde produkten; de restitutie bedraagt . . . ecu/ton- Certificado de exportaÃ §Ã £o sem prefixaÃ §Ã £o da restituiÃ §Ã £o para uma quantidade de . . . quilogramas de produtos indicados na casa 16, Ã taxa de . . . ecus/tonelada.- Vientitodistus, johon ei liity vientituen ennakkovahvistusta, . . . kilogramman mÃ ¤Ã ¤rÃ ¤lle kohdassa 16 mainittuja tuotteita, tuen mÃ ¤Ã ¤rÃ ¤ . . . ecua/tonni- Exportlicens utan fÃ ¶rutfaststÃ ¤llelse av bidraget fÃ ¶r en kvantitet av . . . kilo av de produkter som anges i fÃ ¤lt 16, till ett belopp av . . . ecu/ton.However, if the refund rate or percentage as referred to in paragraph 6 above is zero, the applications shall be rejected.8. Article 22 of Regulation (EEC) No 3719/88 shall not apply to the licences referred to in paragraphs 1 to 7.These licences shall be submitted direct to the body responsible for payment of the export refund which shall enter the quantity and stamp the licence.Article 6 General provisions 1. Member States shall designate the agency or agencies responsible for issuing the export licences and shall inform the Commission thereof.2. Licence applications and licences shall carry in box 16 the code of the agricultural product nomenclature for export refunds given in Regulation (EEC) No 3846/87.However, more than one code may appear at the same time in a licence application and a licence provided the codes are those of products in the same category and the refund rate applicable is the same.Category, within the meaning of the second paragraph of Article 13a of Regulation (EEC) No 3719/88, shall mean the following classes of products:- tomatoes falling within CN code 0702 00,- shelled almonds falling within CN code 0802 12,- hazelnuts falling within CN codes 0802 21 and 0802 22,- walnuts in shell falling within CN code 0802 31,- oranges falling within CN code 0805 10,- clementines falling within CN codes 0805 20 11, 0805 20 21 and 0805 20 31,- monreales and satsumas falling within CN codes 0805 20 13, 0805 20 23 and 0805 20 33,- mandarins and wilkings falling within CN codes 0805 20 15, 0805 20 25 and 0805 20 35,- tangerines falling within CN codes 0805 20 17, 0805 20 27 and 0805 20 37,- other similar citrus hybrids falling within CN codes 0805 20 19, 0805 20 29 and 0805 20 39,- lemons falling within CN codes 0805 30 20, 0805 30 30 and 0805 30 40,- limes falling within CN code 0805 30 90,- table grapes falling within CN code 0806 10,- apples falling within CN code 0808 10,- peaches and nectarines falling within CN code 0809 30.3. In the Member States' notification of information to the Commission using the forms set out in the Annexes to this Regulation the quantities shall be broken down according to whether or not they fall within the scope of the food aid provided for in Article 10 (4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations.Where the day fixed for the notification of information is a national holiday, the Member State concerned shall make the notification on the working day preceding that national holiday.Notification shall be made by fax or by any other electronic messaging device.4. Licences shall not be transferable.5. In addition to the conditions laid down in Regulation (EEC) No 3665/87, payment of the refund shall be subject to the presentation:- in the case of products for which a common quality standard has been set, of an inspection certificate as provided for in Article 4 (4) of Regulation (EEC) No 2251/92,- in the case of products for which a common quality standard has not been set, and provided national requirements regarding the quality of fruit and vegetables exported to third countries apply, of a document issued by the inspection authorities in the Member States certifying that at the time of inspection the products met the said requirements.However, for the supplies of fruit and vegetables referred to in Article 34 (1) (a) of Regulation (EEC) No 3665/87, provided the quantities do not exceed 500 kilograms for each class of product, the submission of- the inspection certificate referred to in Article 4 (4) of Regulation (EEC) No 2251/92,or- the document issued pursuant to the second indent of the first subparagraph,shall not be required for payment of the refund for the operations for which the procedure referred to in Article 38 of Regulation (EEC) No 3665/87 or Council Regulation (EEC) No 565/80 (15) is not applied.Article 7 Repeal Commission Regulation (EC) No 1488/95 is hereby repealed. However, Article 4 of that Regulation shall continue to apply to licences with advance fixing as referred to in Article 3 thereof that are applied for before 18 November 1996 and Articles 5 and 6 shall continue to apply to licences without advance fixing as referred to in Article 5 thereof that are applied for in respect of consignments for which the export declaration is accepted before 25 November 1996.References to the repealed Regulation shall be construed as references to this Regulation and shall be correlated in accordance with the table set out in Annex V.Article 8 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Systems A1 and A2 shall apply from 18 November 1996 to A1 and A2 licences applied for from that date and system B shall apply from 25 November 1996 to B licences applied for in respect of consignments for which the export declaration is accepted after 24 November 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 118, 20. 5. 1972, p. 1.(2) OJ No L 132, 16. 6. 1995, p. 8.(3) OJ No L 349, 31. 12. 1994, p. 105.(4) OJ No L 161, 29. 6. 1996, p. 1.(5) OJ No L 145, 29. 6. 1995, p. 68.(6) OJ No L 280, 23. 11. 1995, p. 30.(7) OJ No L 331, 2. 12. 1988, p. 1.(8) OJ No L 214, 8. 9. 1995, p. 21.(9) OJ No L 366, 24. 12. 1987, p. 1.(10) OJ No L 284, 6. 11. 1996, p. 2.(11) OJ No L 351, 14. 12. 1987, p. 1.(12) OJ No L 134, 20. 6. 1995, p. 14.(13) OJ No L 219, 4. 8. 1992, p. 9.(14) OJ No L 332, 22. 12. 1994, p. 28.(15) OJ No L 62, 7. 3. 1980, p. 5.ANNEX I >START OF GRAPHIC>Form for notification of information as provided for in Article 2 (2) of Regulation (EC) No 2190/96>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>Form for notification of information as provided for in Article 3 (3) of Regulation (EC) No 2190/96>END OF GRAPHIC>ANNEX III >START OF GRAPHIC>Form for notification of information as provided for in Article 4 (4) of Regulation (EC) No 2190/96>END OF GRAPHIC>ANNEX IV >START OF GRAPHIC>Form for notification of information as provided for in Article 5 (4) of Regulation (EC) No 2190/96>END OF GRAPHIC>ANNEX V >TABLE>